Citation Nr: 1214891	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  08-34 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a hand disability. 


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from November 1953 to November 1955. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the Veteran's claim of entitlement to service connection.  In April 2011, the Board remanded this matter for further development, which has been completed, and the case has been returned for appellate consideration.  

As noted in the April 2011 remand, on his March 2009 VA Form 9, Appeal to Board of Veterans' Appeals, the Veteran requested a hearing before a Veterans Law Judge.  A hearing was subsequently scheduled for him in November 2010.  However, prior to the hearing, the Veteran called the RO to cancel his hearing and in a November 2010 correspondence, the Veteran stated that he was waiving his personal appearance at a hearing.  Under these circumstances, the regulations consider the hearing request to have been withdrawn.  38 C.F.R. § 20.704(e) (2011).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's current hand disability is related to service. 


CONCLUSION OF LAW

A hand disability was not incurred in or aggravated by service, and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Stegall Considerations

As noted above, the Board remanded this case in April 2011.  The Board instructed the Appeals Management Center (AMC) to obtain outstanding treatment records and another medical opinion, and to readjudicate the claim.  Subsequently, outstanding VA and private medical records were associated with the claims folder, an April 2011 VA examination report was obtained, and the claim was readjudicated in a March 2012 supplemental statement of the case.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

In correspondence dated in January 2008, prior to the April 2008 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2011).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The January 2008 letter, as well as letters in February 2011 and April 2011, notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  As the Board will discuss in detail in its analysis below, the Veteran was provided with VA examinations throughout the appeal period.  While the Board found that the December 2008 VA examination report was inadequate in the April 2011 remand, the claims folder was sent back to the examiner who rendered another opinion report in April 2011.  In providing the April 2011 examination report, the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran (in December 2008), and rendered an appropriate opinion consistent with and taking into consideration the remainder of the evidence of record.  The Board, therefore, concludes that this examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  As noted above, he declined the opportunity to present testimony in a hearing before a Veterans Law Judge.  Therefore, the duties to notify and assist have been met.   

Analysis

The Veteran essentially contends that he has a current hand disability, claimed as arthritis, due to service.  He specifically asserts that his duties as a dentist required him to perform difficult procedures with his hands as air drills were not available during his time in service, and that as a result he developed pain in his hands in service and has had pain ever since.  He also states that he self-treated his hands to relieve his symptoms.  

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b).

If arthritis becomes manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.   As will be discussed in detail below, this presumption is not warranted as the evidence does not show that arthritis manifested until many years after service discharge. 

In this case, there is no dispute that the Veteran has a current hand disability.  The evidence reflects a diagnosis of osteoarthritis of the bilateral hands.  See e.g. December 2008 VA examination report.  Therefore, Hickson element (1) is met.  

With respect to Hickson element (2), in-service disease or injury, a review of the service treatment records shows that there were no complaints related to the hands.  However, as noted in the April 2011 remand, the Veteran has provided competent and credible testimony regarding the incurrence of hand pain during service and his self treatment to manage the pain which would account for the lack of documentation.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).   Accordingly, Hickson element (2) is met. 

With respect to crucial Hickson element (3), nexus, the question presented, i.e., the relationship, if any, between the Veteran's current hand disability and his military service, is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

There are several opinions addressing this issue.  In a December 2007 letter, R.S., M.D., recited the Veteran's contentions as to service incurrence of a hand disability, and opined that it was more likely than not that the hand disability was a direct result of duties during service.  As noted in the April 2011 remand, there is no indication that Dr. S reviewed any evidence in rendering his opinion but merely recited the Veteran's contentions.  Significantly, Dr. S failed to take into account the 30 year gap between the Veteran's discharge from service and the first notations of treatment for hand pain.  

The Veteran was afforded a VA examination in December 2008.  In noting a diagnosis of osteoarthritis of the bilateral hands, the examiner opined that it was less likely than not that the Veteran's hand disability was due to being a dentist in service.  To support her conclusion, the examiner cited to the lack of medical evidence showing that Veteran was treated in service for his hands, evidence reflecting that the Veteran was seen for right hand pain in 1988, and the fact that he worked as a dentist since his discharge from service in 1955 to his retirement in 1988.  However, in the April 2011 remand, the Board found that this examination report was inadequate.  

Due to the deficiencies in these opinions, the claims folder was returned to the December 2008 examiner to provide an updated opinion.  After review of the claims folder and considering the Veteran's history, the examiner opined that it was less likely than not that the Veteran's hand disability was etiologically related to his service.  The examiner pertinently noted that that the Veteran worked as a dentist from his discharge from service in 1955 until he retired in 1988, and he performed many difficult dental procedures up until his retirement in 1988.  The examiner observed that if working with hand drills during service caused or accelerated the onset of degenerative joint disease, the usual pattern of progression of degenerative joint disease would result in worsening of symptoms prior to 33 years after the trauma.  This worsening of symptoms would have required the Veteran to seek medical treatment; however, the Veteran did not seek treatment until 1988.  The examiner further noted that the Veteran worked as a civilian dentist for over three decades after discharge from service in a profession requiring frequent use of the hands.  

While the Board may not reject a favorable medical opinion based on its own unsubstantiated medical conclusions, the Board does have the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Obert v. Brown, 5 Vet. App.  30, 33 (1993); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

When assessing the probative value of a medical opinion, the access to claims file and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale. See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The United States Court of Appeals for Veterans Claims (Court) has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further, a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves- Rodriguez v. Peake, 22 Vet App 295, 304 (2008).

In this case, the Board finds that the April 2011 VA examination report is the most probative evidence of record as it was definitive, based upon a complete review of the Veteran's entire claims file, and consideration of the Veteran's reported history.  Additionally, the VA examiner provided a detailed rationale for the conclusion reached.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Furthermore, while the other pertinent of evidence was found insufficient for various reasons, as cited above, the April 2011 VA examination report adequately addressed the issue.  Accordingly, the latest VA opinion is found to carry significant weight.  

Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Prejean at 448-9.  The April 2011 VA examiner not only reviewed the claims folder in reaching her conclusion, but also offered extensive reasoning and bases for reaching her opinion, unlike the unsubstantiated conclusion as reported by the private clinician.  Additionally, unlike the December 2008 VA examination report, the April 2011 report reflected the Veteran's testimony regarding service incurrence.  In light of the foregoing, the Board has placed greater probative weight on the findings of the April 2011 VA examination that the Veteran's current hand disability is not related to service.   As such, the preponderance of the competent evidence weighs against a finding that the Veteran's current hand disability is related to service.

The Board acknowledges that it must fully consider the lay assertions of record.  In this regard, a layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, No. 09-3525 (U.S. Vet. App. June 15, 2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

Competency of evidence differs, however, from the weight and credibility assigned to evidence.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination that addresses the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (stating that "although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran is competent to testify as to his observations and lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See supra Jandreau at 1376-77; Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, the question of the etiology of the Veteran's hand disability is a question unlike testimony as to the presence of a separated shoulder, varicose veins, or flat feet, which are capable of direct observation.  See Jandreau, 492 F.3d at 1376 (noting that lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 308-09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (discussing that unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. at 405 (finding that a lay person is competent to testify to pain and visible flatness of his feet).  

While the Veteran is competent to report what he has experienced, he is not competent to ascertain the etiology of his hand disability as such is not readily subject to lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  The Board acknowledges that the Veteran retired from a long career as a dentist spanning several decades including the time that he was on active duty.  While the Veteran's training as a dentist would clearly give him expertise in the diagnosis and treatment of dental and various oral conditions, there is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render an opinion regarding orthopedic or medical issues regarding the etiology of his current hand disability.   See 38 C.F.R. § 3.159 (a)(1) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  

Accordingly, in the present case, the Board gives more credence and weight to the April 2011 opinion rendered by a VA examiner.  This examiner rendered her findings after extensive review of the claims folder and evaluation of the Veteran.  

The Board notes that while the Veteran's reports of having pain ever since his service are competent, the Board nonetheless finds them not to be credible.  His contention that he has had hand pain continually since service is contradicted by the findings of his November 1955 service separation examination which lacks any complaints and physical finding pertaining to hands.  On the contrary, his upper extremities were noted at that time to be within normal limits and the Veteran denied any significant medical history since his last physical.  It is significant that prior physical examination of the Veteran likewise revealed normal findings.  Despite the Veteran's complaints of continual pain since service, the Board notes that there is no evidence of complaints related to the hand until 1988, which is over three decades after service discharge.  Supporting medical evidence is required.  See Voerth v. West, 13 Vet. App. 117, 120-1 (1999) (finding that there must be medical evidence on file demonstrating a relationship between the Veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent).  Such evidence is lacking in this case.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised).  The Board finds that the Veteran's assertions regarding a continuity of symptomatology since service are outweighed by the objective evidence of record.  Therefore, the Veteran is not credible with regard to his symptoms. 

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Service connection for a hand disability is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


